BRICKELL, C. J. —
The indictment is sufficient. It contains an averment of every fact essential to constitute the statutory offense of burglary. It was not necessary to aver the value of the corn kept in the crib. The averment that it was “ a valuable thing,” is sufficient. — Norris v. State, 50. Ala. 126; Webb v. State, 52 Ala. 422.
2. The charge given, and the several charges refused, in reference to the ownership of the corn, are mere abstractions. The bill of exceptions, though purporting to set out all the evidence, is silent as to the evidence of that fact. The only fact touching the ownership is, that it was in a crib, which was in the occupancy of Tayloe; and, consequently, the corn was in his possession. If the defendant, or other persons, under the facts assumed in the charges, would have an interest in it in common with Tayloe, and a right in common with him to the possession, these facts should have been proven, and proper instructions in reference to them requested. The charge given by the court, assuming to be applicable to such facts, is abstract; and we can not say that it misled the jury to the prejudice of the defendant. Whether it asserts a correct or incorrect legal proposition, it is unnecessary to inquire. The rule is well settled in this court, that an abstract charge, though it asserts the law incorrectly, is not a cause of reversal, unless it appears that the jury were *71thereby misled to the prejudice of the party excepting. — 1 Brick. Dig. 336, §§ 11-13. ÍSTor is the refusal of an abstract charge, however correct in point of law, an error. — Ib. 338, §41.
3. Before the confessions of the defendant were received in evidence, the court inquired into the circumstances under which they were made. The inquiry resulted in ascertaining that they were voluntary, and they were admitted. The duty of determining whether a confession is voluntary, rests with the court alone; and, in' arriving at a conclusion, the age, condition, situation, and character of the defendant, and the circumstances surrounding him when it was made, are all considered. "When, after inquiry, the court determines it admissible, the jury must accept it — they can not reject it because, under the facts, they may deem it involuntary. Their duty is confined to its credibility. — Brister v. State, 26 Ala. 107; Aiken v. State, 35 Ala. 399; Bob v. State, 32 Ala. 560. The charge requested referred to the jury the inquiry whether the confession was voluntary, which the court had determined without objection from the defendant, and on which the jury were incompetent to pass. It was properly refused.
4. In Faulk v. State (52 Ala. 415), following Mickle v. State (27 Ala. 20), we said, the test of the sufficiency of circumstantial evidence is, not whether the circumstances proved produce as full conviction as the positive testimony of a single credible witness, but whether it excludes from the minds of the jury every reasonable doubt of guilt.
5. „ -The evidence is uncontradicted, that Tayloe had undisputed occupancy and possession of the building averred to have been broken and entered. Against a mere wrong-doer unlawfully entering it, he could have maintained trespass. The ownership of the building was properly laid in him.— Webb v. State, 52 Ala. 422.
We find no error in the record, and the' judgment is affirmed.